IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT

VIRGIL BARBER,                            : No. 147 EM 2014
                                          :
                       Petitioner         :
                                          :
                                          :
              v.                          :
                                          :
                                          :
COURT OF COMMON PLEAS                     :
PHILADELPHIA COUNTY,                      :
                                          :
                       Respondent         :


                                       ORDER



PER CURIAM

       AND NOW, this 19th day of November, 2014, the Application for Leave to File

Original Process is GRANTED. To the extent the Petition for Writ of Mandamus and/or

Extraordinary Relief requests extraordinary relief, it is DENIED, and to the extent it

requests mandamus relief, it is GRANTED.          The Court of Common Pleas of

Philadelphia County is DIRECTED to adjudicate Petitioner’s pending petition within 90

days of this order.